DETAILED ACTION


Allowable Subject Matter
Independent Claim 11 is allowed. Therefore, dependent claim 12-20 are allowable.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cybart US PG-Pub 2012/0052924.

Regarding claim 10, Cybart discloses a wearable device for attachment to an ear of a user (Fig. 5 & Abstract), the wearable device comprising: an earpiece including a speaker (Fig. 5-138); and a body section including a hook for attachment about the ear of a user (Fig. 5: body-108 and hook-172); wherein the earpiece and body section are configured so that when the body section is attached to the ear of a user the earpiece can rotate relative to the body section about a point of rotation located within a region defined by the perimeter of the concha of the ear of a user (Fig. 3 & [0054]: speaker-138 can pivot/rotate relative to the body-108, which the speaker-138 goes over the concha of the ear).  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 5 and 8-9  is/are rejected under 35 U.S.C. 103 as being unpatentable over Cybart US PG-Pub 2012/0052924 in view of Palma US PG-Pub 2011/0170703.

Regarding claim 1, Cybart teaches an earpiece including a speaker (Fig. 5-138); and a body section including a hook for attachment about the ear of a user (Fig. 5: body-108 and hook-172); and wherein the earpiece and body section are configured so that the earpiece can rotate relative to the body section (Fig. 3 & [0054]: speaker-138 can pivot/rotate relative to the body-108).  
Cybart failed to teach wherein the earpiece is configured so that a length of the earpiece can be adjusted.
However, Palma teaches earpiece is configured so that a length of the earpiece can be adjusted (Fig. 12A & [0200]: earpiece can telescope up and down).
Cybart and Palma are analogous art because they are both in the same field of endeavor, namely earpieces. Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, because being able to telescope helps the earpiece to better adjust to different ear sizes.

Regarding claim 5, Cybart teaches when the body section is attached to the ear of the user, the earpiece is configured to rotate relative to the body section about a point of rotation located within a region defined by the perimeter of the concha of the ear (Fig. 3 & [0054]: speaker-138 can pivot/rotate relative to the body-108, which the speaker-138 goes over the concha of the ear).

Regarding claim 8, Cybart teaches wherein the earpiece is configured to be continuously rotatable in relation to the body section ([0057]: earpieces can rotate clockwise or counterclockwise with max 360deg continuously).  

Regarding claim 9, Cybart teaches wherein the earpiece is configured to rotate between a plurality of discrete angular positions relative to the body section ([0057]: earpieces can rotate clockwise or counterclockwise with max 360deg so it can be place on any discrete angular position).  

Claim 2-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cybart US PG-Pub 2012/0052924 in combination with Palma US PG-Pub 2011/0170703 in view of Qian US PG-Pub 2016/0381448.

Regarding claim 2, the combination teaches the earpiece and body section (Cybart, Fig. 5-138,108).
The combination failed to teach earpiece further includes a first magnetic element; the body section further includes a second magnetic element; and the earpiece and body section are configured so that when the body section is hooked about the ear, the first magnetic element and second magnetic element are adapted to magnetically couple through the ear to retain the wearable device in place.  
However, Qian teaches earpiece further includes a first magnetic element; the body section further includes a second magnetic element; and the earpiece and body section are configured so that when the body section is hooked about the ear, the first magnetic element and second magnetic element are adapted to magnetically couple through the ear to retain the wearable device in place (Fig. 3 & [0021]: a magnet -282 on the back of the ear and a magnet-252 in the earphone will attract so the earphone).
The combination and Qian are analogous art because they are both in the same field of endeavor, namely earphone. Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, because using two magnet allows the earphone and the whole unit stay in the ear more secure.

Regarding claim 3, Qian teaches wherein the second magnetic element is positioned so as to be proximate the concha of the ear when the body section is attached to the ear of a user (Fig. 3-252: the magnet-252 is in the concha). Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, because using magnet allows the earphone and the whole unit stay in the ear more secure, specially if the magnet is in the concha of the ear.

Regarding claim 4, Cybart teaches wherein the first magnetic element comprises a plurality of magnetic sub-elements spaced at intervals such that the first magnetic element and second magnetic element can be magnetically coupled through the ear at a plurality of positions (Fig. 3C: having multiple magnet 204a-204c, which allows other magnet 296a-296b to aligned). Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, because using different amount of magnet allows the earphone and the whole unit stay in the ear more secure at different position so it can fit the user better in the ear.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cybart US PG-Pub 2012/0052924 in combination with Palma US PG-Pub 2011/0170703 in view of Davie US PG-Pub 2013/0322646.

	Regarding claim 6, the combination teaches a wearable device (Fig. 5).
	The combination failed to teach the wearable device includes a connector; and the earpiece is configured to rotate relative to the body section about a rotatable connection to the connector.  
	However, Davie teaches the wearable device includes a connector; and the earpiece is configured to rotate relative to the body section about a rotatable connection to the connector (Fig. 1- Fig. 4 & [0012]: the stem-housing-120 which holds the earpiece-110 is connected to the assembly-102 and allows for rotation).  
	The combination and Davie are analogous art because they are both in the same field of endeavor, namely earphone. Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, because having a connection which is allow to rotate allows the user to adjust the earpiece to their ear better.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cybart US PG-Pub 2012/0052924 in combination with Palma US PG-Pub 2011/0170703 in view of Lee US PG-Pub 2005/0025329.

	Regarding claim 7, the combination teaches earpiece (Fig. 5).
	The combination failed to teach wherein the earpiece includes a magnetic element configured to allow rotation of the earpiece relative to the body section.  
	However, Lee teaches wherein the earpiece includes a magnetic element configured to allow rotation of the earpiece relative to the body section (Fig. 5 & Fig. 7 & Fig. 8: allows the earpiece to rotate while the magnet stay connected to the ears).
	The combination and Lee are analogous art because they are both in the same field of endeavor, namely earphone. Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, because placing the magnet at a static location while allowing the earpiece to rotate helps to sure the device to the ear and allows for adjusting the earpiece to fit the users ear.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM A JEREZ LORA whose telephone number is (571)270-5519. The examiner can normally be reached M-F 7am-9am and 11am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 571-272-7848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WILLIAM A. JEREZ LORA
Examiner
Art Unit 2654



/WILLIAM A JEREZ LORA/Primary Examiner, Art Unit 2654